 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       KENNETH WAYNE ROBERSON,                       No. 2:17-cv-2649 CKD P
12                        Plaintiff,
13             v.                                      ORDER AND
14       ALBERT SMITH, et al.,                         FINDINGS AND RECOMMENDATIONS
15                        Defendants.
16

17            By order filed February 21, 2019, plaintiff’s amended complaint was dismissed and thirty-

18   days leave to file a second amended complaint was granted. The thirty-day period has now

19   expired, and plaintiff has not filed a second amended complaint.1

20            Accordingly, IT IS HEREBY ORDERED that the Clerk of the Court assign a district

21   court judge to this case.

22            IT IS HEREBY RECOMMENDED that this action be dismissed without prejudice. See

23   Local Rule 110; Fed. R. Civ. P. 41(b).

24            These findings and recommendations are submitted to the United States District Judge

25   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen after

26   1
       Although it appears from the file that plaintiff’s copy of the February 21, 2019 order was
27   returned, plaintiff was properly served. It is the plaintiff’s responsibility to keep the court
     apprised of his current address at all times. Pursuant to Local Rule 182(f), service of documents
28   at the record address of the party is fully effective.
                                                          1
 1   being served with these findings and recommendations, plaintiff may file written objections with

 2   the court. The document should be captioned “Objections to Magistrate Judge’s Findings and

 3   Recommendations.” Plaintiff is advised that failure to file objections within the specified time

 4   waives the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153 (9th Cir.

 5   1991).

 6   Dated: April 10, 2019
                                                     _____________________________________
 7
                                                     CAROLYN K. DELANEY
 8                                                   UNITED STATES MAGISTRATE JUDGE

 9

10
     1
11   robe2649.fta

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                       2
